DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710081901.1, filed on February 15, 2017.


Status of Claims
This Office action is in response to the amendment filed on March 10, 2022.  Claims 1-3, 8-10, and 15-16 have been amended.  No claims have been cancelled.  No new claims have been added.  Thus, claims 1-17 are pending.  Claims 1, 8, 15, and 16 are independent.


Response to Arguments
Applicant’s arguments regarding claim rejections under 35 U.S.C. § 103, filed March 10, 2022, have been fully considered but they are not persuasive.  Applicant argues that the PAR of Yuan does not teach or suggest the control module alternately decreases and increases an acceleration of the motor to keep a speed of the movement of the self-moving device in a preset range.  Examiner would like to point out that the plain language of claim 1 of alternately decreases and increases an acceleration does not reference of the motor, but reference of the movement of the self-moving device, understood to be a rate of displacement, or velocity (speed).   Examiner opines that Yuan sufficiently teaches the control module alternately decreases and increases an acceleration of the movement of the self-moving device, so as to keep a speed of the movement of the self-moving device in a preset range, whereby it would have been obvious by those skilled in the art of vehicle speed control to know that a set (desired) speed is actually a speed range consisting of error tolerances (thresholds) below and above the desired speed such that when exceeded, causes the controller to increase or decrease the acceleration bases on the grade (incline/decline/level) of travel, whereby on level surface (vs incline or decline), the expected behavior would be an alternately decreases and increases of acceleration as claimed.   Yuan in figure 4, step 92, and paragraph 48 discloses these tolerances as speed error Δω, the difference between the actual speed and desired speed.   Furthermore, with regard to intermittently braking, Yuan discloses in paragraph 4, motor control comprises an electronic cruise control system that receives a vehicle speed signal from a vehicle speed sensor. In response to the vehicle speed signal, the motor control issues a command to set the motor either into an accelerating or a braking mode to achieve a desired speed, which can be actuated intermittently as needed.  Therefore, the rejection under 35 U.S.C. 103 is reaffirmed and redressed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US-20040181323-A1).

Regarding claim 1, Yuan teaches a self-moving device, moving and working in a working region (see Yuan, Abstract, regarding an electric vehicle with adaptive cruise control system, an example, of a self-moving device, capable of “adaptively controlling an electric vehicle to maintain desired speed under variable driving conditions. The system includes a control circuit for producing a control signal to control an electric motor of the vehicle. The control signal is formed based on a control current required to achieve the desired speed. The control strategy selection circuit is configured in the system to determine a motor control scheme that provides an appropriate waveform profile of the control current”) and comprising: a drive motor to enable the self-moving device to move (see Yuan, figure 2 paragraph 25-26, regarding multiphase (drive) motor 10); a control module, controlling movement and working of the self-moving device (see Yuan, figure 2, paragraphs 26-28, regarding controller 44); and a detection unit, electrically connected to the control module, and detecting a movement or status parameter of the self-moving device, wherein when the detection unit detects that the movement or status parameter of the self- moving device satisfies a preset condition, the control module alternately decreases and increases an acceleration of the movement of the self-moving device, so as to keep a speed of the movement of the self-moving device in a preset range (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system block diagram with position/speed sensor 46 detecting movement, set/resume 50 determining desired speed (preset condition/range), and controller 44 alternately decreasing and increasing an acceleration of the vehicle (self-moving device) to perform cruise control of keeping a speed of the movement of the vehicle (self-moving device in a preset range).
Yuan, does not teach a housing, and a movement module mounted at the housing.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that a cruise control enabled (self-moving) electric vehicle would necessarily have a propulsion system (movement module), and optionally, a frame (housing) as this could benefit vehicle performance by aerodynamically reducing drag and/or shelter (protect) internal components from adverse environmental elements.

Regarding claim 2, modified Yuan teaches the self-moving device according to claim 1, including wherein the movement or status parameter of the self-moving device comprises the speed or acceleration of the movement of the self-moving device, and the preset condition is that the speed or acceleration of the movement of the self-moving device is greater than or equal to a first threshold (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing a decrease of acceleration when the speed is greater than or equal to the first threshold (desired speed).

Regarding claim 3, modified Yuan teaches the self-moving device according to claim 1, including wherein the movement or status parameter of the self-moving device comprises a downward tilt angle of the self-moving device, and the preset condition is that the downward tilt angle of the self-moving device is greater than or equal to a preset angle value (see Yuan, figure 2, paragraphs 26-28, regarding speed sensor 46, capable of providing status parameter of speed of the electric vehicle (self-moving device), that it was well-known by those skilled in the art at time of applicant’s filing that under the principles of Newtonian physics (classical mechanics), both speed and acceleration, can be quantitatively correlated to changes in decline (downward tilt) angle such that a (preset) angle value may be determined based on the weight of the self-moving device and a movement (speed change) would indicate the incline angle amount exceeds (is greater than) the preset angle value).

Regarding claim 4, modified Yuan teaches the self-moving device according to claim 1, including wherein the detection unit comprises at least one of an accelerometer, a tachometer, an inclinometer, and a gyroscope (see Yuan, figure 2, paragraphs 26-28, regarding rotor position (tachometer) and speed sensor 46, an example of a (movement) detection unit).

Regarding claim 5, modified Yuan teaches the self-moving device according to claim 1, including wherein the control module alternately decreases and increases a working current of the drive motor to alternately decrease and increase the acceleration of the movement of the self-moving device (see Yuan, figures 4, paragraphs 56-59, and 62, regarding control voltage 104 operating under select sine wave 96, an example of oscillating (increasing and decreasing) the voltage (working current) applied to the electric (drive) motor).

Regarding claim 6, modified Yuan teaches the self-moving device according to claim 5, including wherein that the control module alternately reduces and increases a working current of the drive motor comprises alternately switching off and on the working current of the drive motor (see Yuan, figures 4, paragraphs 25-26, regarding “A plurality of stator phase windings 38 (FIG. 1) of the multiphase motor 10 are switchably energized (switching off and on the working current of the drive motor) by driving current supplied from d-c power source 40 via hybrid power block 42”).

Regarding claim 7, modified Yuan teaches the self-moving device according to claim 1, including an automatic working system, comprising the self-moving device according to claim 1 (see Yuan, Abstract, regarding an electric vehicle (automatic working system) with adaptive cruise control system (self-drive device)).

Regarding claims 8-10, and 12-13, independent claim 8 is the identical control method performed by the self-moving device of independent claim 1, and similarly, dependent claims 9-10, and 12-13 of independent claim 8 are also identical methods corresponding to dependent claims 2-3 and 5-6 of independent claim 1, therefore claims 8-10, and 12-13 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-3, and 5-6.

Regarding claim 11, modified Yuan teaches the control method of the self-moving device according to claim 8, including wherein the keeping a speed of the movement of the self-moving device in a preset range comprises: controlling the speed of the movement of the self-moving device to be less than or equal to a preset speed value (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing an increase of acceleration when the speed is less than or equal to a preset (desired) speed value).

Regarding claim 14, modified Yuan teaches the control method of the self-moving device according to claim 8, including wherein the step of alternately decreasing and increasing an acceleration of the movement of the self-moving device comprises: determining whether the speed or acceleration of the movement of the self-moving device is less than or equal to a second threshold, and if the speed or acceleration is less than or equal to the second threshold, increasing the acceleration of the movement of the self- moving device, wherein the second threshold is less than a first threshold (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing an increase of acceleration when the speed is less than or equal to a preset (desired) speed value) and performing a decrease of acceleration when the speed is more than the desired speed).

Regarding claim 15, Yuan teaches a self-moving device, moving and working in a working region (see Yuan, Abstract, regarding an electric vehicle with adaptive cruise control system, an example, of a self-moving device, capable of “adaptively controlling an electric vehicle to maintain desired speed under variable driving conditions. The system includes a control circuit for producing a control signal to control an electric motor of the vehicle. The control signal is formed based on a control current required to achieve the desired speed. The control strategy selection circuit is configured in the system to determine a motor control scheme that provides an appropriate waveform profile of the control current”) and comprising: a drive motor to enable the self-moving device to move (see Yuan, figure 2 paragraph 25-26, regarding multiphase (drive) motor 10); a control module, controlling movement and working of the self-moving device (see Yuan, figure 2, paragraphs 26-28, regarding controller 44); and a detection unit, electrically connected to the control module, and detecting a movement or status parameter of the self-moving device, wherein when the detection unit detects that the movement or status parameter of the self- moving device satisfies a preset condition, the control module controls the self-moving device to intermittently brake (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system block diagram with position/speed sensor 46 detecting movement, set/resume 50 determining desired speed (preset condition/range), and controller 44  intermittently braking under when a preset condition, for example is when the self-moving device is on a decline and performing cruise control of keeping a speed of the movement of the vehicle (self-moving device in a preset range).
Yuan, does not teach a housing, and a movement module mounted at the housing.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that a cruise control enabled (self-moving) electric vehicle would necessarily have a propulsion system (movement module), and optionally, a frame (housing) as this could benefit vehicle performance by aerodynamically reducing drag and/or shelter (protect) internal components from adverse environmental elements.

Regarding claim 16, independent claim 16 is the identical control method performed by the self-moving device of independent claim 15, therefore claim 16 is also rejected under 35 U.S.C. 103 for the same respective rationale as claim 15.

Regarding claim 17, modified Yuan teaches the self-moving device of claim 15, including wherein the self-moving device intermittently braking is by removing current from the drive motor (see Yuan, figures 4, paragraphs 25-26, regarding “A plurality of stator phase windings 38 (FIG. 1) of the multiphase motor 10 are switchably energized (switching off and on the working current of the drive motor) by driving current supplied from d-c power source 40 via hybrid power block 42”, using the technique of known in the art as regenerative braking).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

May 20, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661